Citation Nr: 1451541	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a fibroid condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for a fibroid condition.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1976.  She also had service in the Air National Guard from January 1978 to November 1980 and from September 1983 to September 2003 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of this case now resides with the VA RO in Anchorage, Alaska.

In December 2010 the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of that hearing is associated with the claims file.

The issues currently on appeal were previously before the Board in December 2011 at which point they were remanded for further development.  They have now been returned to the Board for additional appellate review.

The Board notes that there is some question as to whether the September 2005 denial became final.  The Veteran submitted a notice of disagreement in December 2005, but the VA RO responded that the notice of disagreement was insufficient.  In light of the disposition of this case, the Board finds that it is unnecessary to determine whether the Veteran properly appealed the September 2005 denial.  The Board will proceed with the issue as phrased.

The Board has reviewed both the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  A September 2005 rating decision last denied service connection for a fibroid condition and hypertension.

2.  The evidence pertaining to the Veteran's fibroid condition and hypertension since the September 2005 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's fibroid condition and hypertension were not etiologically related to her active duty service, or periods of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for a fibroid condition and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decision is new and material and the claims for service connection for a fibroid condition and hypertension are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a fibroid condition and hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claims of entitlement to service connection for a fibroid condition and hypertension in May 2007.

At the time of the last final September 2005 denial, evidence of record included service treatment records from the Veteran's active duty, VA treatment records and private treatment records.

Since the September 2005 denial evidence added includes the Veteran's statements, VA treatment records, private treatment records, service personnel records from the Veteran's service in the Air National Guard and testimony from the videoconference hearing.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a hiatal hernia, to include entitlement to compensation under 38 U.S.C.A. § 1151 is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State (annual 2-week training).  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

For any period of INACDUTRA (weekend training), there must be a showing of an injury incurred in or aggravated in the line of duty.  
 
Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that her fibroid condition, which was diagnosed concurrently with her service in the Air National Guard, had its onset during her active duty service, and that her hypertension is secondary to the fibroid condition.

A review of the Veteran's service records shows that she was treated for irregular vaginal bleeding during her active duty service.  Her separation examination noted that she was clinically normal, providing some evidence against this claim.

An August 1976 VA examination diagnosed the Veteran with anemia as a result of a history of heavy menstrual blood loss.

A review of the post-service VA and private treatment records shows a diagnosis of fibroids.  The exact date of diagnosis is unclear, but the earliest notation is a private treatment record dated May 2007 which states that the Veteran was under care continuously since 1992 for uterine fibroids.  In the Veteran's hearing she testified that she was diagnosed with fibroids in either the late 1980s or early 1990s.

The exact onset of the Veteran's hypertension is also unclear from the record.  The earliest notation of record is a January 1996 treatment record that shows an elevated blood pressure reading and notes hypertension.

Regardless of the exact date, it is clear that the Veteran's diagnosis of fibroids was at least 10 years after separation from active duty service, and her diagnosis of hypertension was approximately 20 years after separation from active duty service.

With regard to the issue of direct service connection, there is no medical evidence of record linking the Veteran's diagnosis of fibroids to her in-service treatment for bleeding or her diagnosis shortly after separation from active duty service for anemia due to a history of heavy menstrual bleeding.

The only evidence of a nexus is the Veteran's own testimony.  While acknowledging that the Veteran is competent to report symptoms such as bleeding, the Veteran is not competent to testify with regard to the nature and etiology of any uterine disability.  The diagnosis of uterine fibroids is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board notes that service connection may be warranted for an injury or disease that was incurred or aggravated in the line of duty during a period of ACDUTRA, or an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.

Preliminarily, the Board notes that both a fibroid condition and hypertension are not "injuries" for the purpose of establishing service connection due to an injury incurred in or aggravated in the line of duty during a period of INACDUTRA (weekend training).  Thus, the Board will only consider whether the fibroid condition and hypertension are "diseases" that were incurred or aggravated in the light of duty during a period of ACDUTRA (annual 2-week training).

As discussed above, the Veteran served in the Air National Guard from January 1978 to November 1980 and from September 1983 to September 2003.  The Veteran's diagnoses of a fibroid condition and hypertension almost certainly occurred during the general time period that the Veteran served in the Air National Guard.

However, in order for service connection to be warranted, there must be a finding that the Veteran's disabilities were either incurred in or aggravated while performing ACDUTRA.  

On remand, the Board attempted to locate any specific service treatment records from the Veteran's periods of ACDUTRA and INACDUTRA.  The VA received a negative response from its records request.

Further, and in any event, the Veteran has never contended that she was diagnosed with either fibroids or hypertension while actively serving on ACDUTRA (annual 2-week training).  She has simply contended that she was diagnosed during that general time period.

The best medical evidence of record, and the Veteran's own statements, show that the Veteran's fibroid condition and hypertension were not incurred in or aggravated by her ACDUTRA service.

Accordingly, service connection for a fibroid condition and hypertension must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its June 2007 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records and private treatment records, and the Veteran's statements.

The Board notes that the Veteran was not provided a VA examination regarding the issues of entitlement to service connection for a fibroid condition and hypertension. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran provided evidence of current diagnoses of fibroids and hypertension.  However, the Veteran did not provide evidence of either disability during service or within a year after separation from active duty service, or for many years after service, or any link between an alleged current diagnosis and her active duty service.  The best evidence in this case clearly indicates a problem that began many years after service.  The Veteran also did not provide any evidence that her diagnoses occurred during or were aggravated by her ACDUTRA service.  

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnoses of a fibroid condition and hypertension are associated with her active duty service.  Several standards of McLendon are not met in this case.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2010 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

The claim of service connection for a fibroid condition is reopened, but denied.

The claim of service connection for hypertension is reopened, but denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


